Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the metes and bounds of applying an inverse of the RF coil to the RF signal is unclear. It is unclear what is considered the inverse of the RF coil. 
Claim is being examined as best understood as applying any inverse function to the RF coil/ 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15,17-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10955500 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 and 17-20 of instant application are anticipated by claims 1-17 of U.S. Patent 10955500.
17194473					109555000
1. A method of operating a magnetic resonance imaging (MRI) system comprising an RF coil for transmitting and/or receiving RF pulses, the method comprising: generating a radio frequency (RF) pulse in accordance with a pulse sequence; pre-emphasizing the RF pulse to counteract attenuation to be induced to the RF pulse by the RF coil to obtain a pre-emphasized RF pulse; and transmitting the pre-emphasized RF pulse using the RF coil, wherein pre-emphasizing the RF pulse comprises applying a pre-emphasis transformation to the RF pulse.
2. The method of claim 1, wherein the pre-emphasis transformation is based on a transfer function of the RF coil.
1. A method of operating a low-field magnetic resonance imaging (MRI) system, the method comprising: generating a radio frequency (RF) pulse in accordance with a pulse sequence for operating the MRI system, the MRI system comprising an RF coil for transmitting RF pulses; pre-emphasizing the RF pulse to counteract attenuation to be induced to the RF pulse by the RF coil to obtain a pre-emphasized RF pulse; and transmitting the pre-emphasized RF pulse using the RF coil, wherein pre-emphasizing the RF pulse comprises applying a pre-emphasis transformation to the RF pulse, the pre-emphasis transformation being based on a transfer function of the RF coil.
3. The method of claim 1, wherein applying the pre-emphasis transformation comprises applying an inverse of the transfer function of the transmit RF coil to the RF pulse.
2. The method of claim 1, wherein applying the pre-emphasis transformation comprises applying an inverse of the transfer function of the transmit RF coil to the RF pulse.
4. The method of claim 1, wherein pre-emphasizing the RF pulse comprises pre-emphasizing the RF pulse in a time domain.
3. The method of claim 1, wherein pre-emphasizing the RF pulse comprises pre-emphasizing the RF pulse in a time domain.
5. The method of claim 1, wherein pre-emphasizing the RF pulse comprises pre-emphasizing the RF pulse in a frequency domain.
4. The method of claim 1, wherein pre-emphasizing the RF pulse comprises pre-emphasizing the RF pulse in a frequency domain.

6. A magnetic resonance imaging (MRI) system, comprising: a magnetics system configured to produce magnetic fields for performing MRI, the magnetics system including an RF coil for transmitting and/or receiving RF pulses; and at least one controller configured to operate one or more components of the MRI system to perform: generating a radio frequency (RF) pulse in accordance with a pulse sequence; pre-emphasizing the RF pulse to counteract attenuation to be induced to the RF pulse by the RF coil to obtain a pre-emphasized RF pulse; and transmitting the pre-emphasized RF pulse using the RF coil, wherein pre-emphasizing the RF pulse comprises applying a pre-emphasis transformation to the RF pulse.
7. The MRI system of claim 6, wherein the pre-emphasis transformation is based on a transfer function of the RF coil.
5. A low-field magnetic resonance imaging (MRI) system, comprising: a magnetics system having a plurality of magnetics components configured to produce magnetic fields for performing MRI, the plurality of magnetics components including an RF coil for transmitting RF pulses; and at least one controller configured to operate one or more components of the MRI system to perform: generating a radio frequency (RF) pulse in accordance with a pulse sequence for operating the MRI system; pre-emphasizing the RF pulse to counteract attenuation to be induced to the RF pulse by the RF coil to obtain a pre-emphasized RF pulse; and transmitting the pre-emphasized RF pulse using the RF coil, wherein pre-emphasizing the RF pulse comprises applying a pre-emphasis transformation to the RF pulse, the pre-emphasis transformation being based on a transfer function of the RF coil.
11. The low-field MRI system of claim 5, wherein the RF coil is a transmit and receive RF coil.
8. The MRI system of claim 6, wherein applying the pre-emphasis transformation comprises applying an inverse of the transfer function of the transmit RF coil to the RF pulse.
6. The low-field MRI system of claim 5, wherein applying the pre-emphasis transformation comprises applying an inverse of the transfer function of the transmit RF coil to the RF pulse.
9. The MRI system of claim 6, wherein pre-emphasizing the RF pulse comprises pre-emphasizing the RF pulse in a time domain.
7. The low-field MRI system of claim 5, wherein pre-emphasizing the RF pulse comprises pre-emphasizing the RF pulse in a time domain.
10. The MRI system of claim 6, wherein pre-emphasizing the RF pulse comprises pre-emphasizing the RF pulse in a frequency domain.
8. The low-field MRI system of claim 5, wherein pre-emphasizing the RF pulse comprises pre-emphasizing the RF pulse in a frequency domain.
11. The MRI system of claim 6, wherein the magnetics system includes at least one B.sub.0 magnet to generate a B.sub.0 magnetic field having a strength less than 0.2 T.
9. The low-field MRI system of claim 5, wherein the plurality of magnetics components includes at least one B.sub.0 magnet to generate a B.sub.0 magnetic field having a strength less than 0.2 T.
12. The MRI system of claim 6, wherein the magnetics system includes at least one B.sub.0 magnet to generate a B.sub.0 magnetic field having a strength in a range from 25 μT to 0.1 T.
9. The low-field MRI system of claim 5, wherein the plurality of magnetics components includes at least one B.sub.0 magnet to generate a B.sub.0 magnetic field having a strength less than 0.2 T.
13. The MRI system of claim 6, wherein the magnetics system further includes a plurality of gradient coils configured to, when operated, generate magnetic fields to provide spatial encoding of emitted magnetic resonance signals.
10. The low-field MRI system of claim 5, wherein the plurality of magnetics components further include a plurality of gradient coils configured to, when operated, generate magnetic fields to provide spatial encoding of emitted magnetic resonance signals.
14. A magnetic resonance imaging (MRI) system comprising: a magnetics system configured to produce magnetic fields for performing MRI, the magnetics system including an RF coil for transmitting and/or receiving RF pulses; and at least one controller configured to operate one or more components of the MRI system to perform: generating a radio frequency (RF) pulse in accordance with a pulse sequence; pre-emphasizing the RF pulse based on a characteristic of the RF coil to obtain a pre-emphasized RF pulse; and transmitting the pre-emphasized RF pulse using the RF coil.
12. A low-field magnetic resonance imaging (MRI) system comprising: a magnetics system having a plurality of magnetics components configured to produce magnetic fields for performing MRI, the plurality of magnetics components including an RF coil for transmitting RF pulses; and at least one controller configured to operate one or more components of the MRI system to perform: generating an radio frequency (RF) pulse in accordance with a pulse sequence for operating the MRI system; pre-emphasizing the RF pulse based on a characteristic of the RF coil to obtain a pre-emphasized RF pulse; and transmit the pre-emphasized RF pulse using the RF coil, wherein pre-emphasizing the RF pulse is performed based on a transfer function of the RF coil.
17. The low-field MRI system of claim 12, wherein the RF coil is a transmit and receive RF coil.

15. The MRI system of claim 14, wherein pre-emphasizing the RF pulse comprises applying an inverse of the RF coil to the RF signal.
13. The low-field MRI system of claim 12, wherein pre-emphasizing the RF pulse comprises applying an inverse of the RF coil to the RF pulse.



17. The MRI system of claim 14, wherein pre-emphasizing the RF pulse comprises pre-emphasizing the RF pulse in a time domain.
14. The low-field MRI system of claim 12, wherein pre-emphasizing the RF pulse comprises pre-emphasizing the RF pulse in a time domain.

18. The MRI system of claim 14, wherein pre-emphasizing the RF pulse comprises pre-emphasizing the RF pulse in a frequency domain.
15. The low-field MRI system of claim 12, wherein pre-emphasizing the RF pulse comprises pre-emphasizing the RF pulse in a frequency domain.
19. The MRI system of claim 14, wherein the magnetics system includes at least one B.sub.0 magnet to generate a B.sub.0 magnetic field having a strength less than 0.2 T.
16. The low-field MRI system of claim 12, wherein the plurality of magnetics components includes at least one B.sub.0 magnet to generate a B.sub.0 magnetic field having a strength less than 0.2 T.
20. The MRI system of claim 14, wherein the magnetics system includes at least one B.sub.0 magnet to generate a B.sub.0 magnetic field having a strength in a range from 25 μT to 0.1 T.
16. The low-field MRI system of claim 12, wherein the plurality of magnetics components includes at least one B.sub.0 magnet to generate a B.sub.0 magnetic field having a strength less than 0.2 T.







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3,6,9,13,14 and 17, rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Toshiba (JP 2011011050) cited by applicant.
Regarding claim 1, Toshiba teach  A method of operating a magnetic resonance imaging (MRI) system comprising an RF coil for transmitting and/or receiving RF pulses, (Note par. 20) the method comprising: 
generating a radio frequency (RF) pulse in accordance with a pulse sequence; (Note par. 21)
pre-emphasizing the RF pulse to counteract attenuation to be induced to the RF pulse by the RF coil to obtain a pre-emphasized RF pulse; (Note par. 31) and 
transmitting the pre-emphasized RF pulse using the RF coil, (Note par. 70, implied by That is, the magnetic resonance imaging apparatus 20 as described above compensates the RF control waveform for each point based on the RF output waveform actually output from the RF amplifier 29A, and executes an imaging scan using the compensated RF control waveform.)
wherein pre-emphasizing the RF pulse comprises applying a pre-emphasis transformation to the RF pulse. (Note par. 70, compensation circuit 29B  suggests pre-emphasis transformation)
Regarding claim 3, Toshiba teach wherein pre-emphasizing the RF pulse comprises pre-emphasizing the RF pulse in a time domain. (Note Fig. 3)

Regarding claim 6, Toshiba teach A magnetic resonance imaging (MRI) system, (Note abstract)comprising: 
a magnetics system configured to produce magnetic fields for performing MRI, (Note abstract) the magnetics system including an RF coil for transmitting and/or receiving RF pulses; (Note par. 20) and 
at least one controller (Note 25, par. 14) configured to operate one or more components of the MRI system to perform: 
generating a radio frequency (RF) pulse in accordance with a pulse sequence; (Note par. 21)
pre-emphasizing the RF pulse to counteract attenuation to be induced to the RF pulse by the RF coil to obtain a pre-emphasized RF pulse;(Note par. 31) and 
transmitting the pre-emphasized RF pulse using the RF coil, (Note par. 70, implied by That is, the magnetic resonance imaging apparatus 20 as described above compensates the RF control waveform for each point based on the RF output waveform actually output from the RF amplifier 29A, and executes an imaging scan using the compensated RF control waveform.)
wherein pre-emphasizing the RF pulse comprises applying a pre-emphasis transformation to the RF pulse. (Note par. 70, compensation circuit  29B  suggests pre-emphasis transformation)
Regarding claim 9, Toshiba teach wherein pre-emphasizing the RF pulse comprises pre-emphasizing the RF pulse in a time domain. (Note Fig. 3)
Regarding claim 13, Toshiba teach wherein the magnetics system further includes a plurality of gradient coils configured to, when operated, generate magnetic fields to provide spatial encoding of emitted magnetic resonance signals. (Note par. 17, note the functional limitations are implicit to gradient coils in an MRI system)
Regarding claim 14, Toshiba teach  A magnetic resonance imaging (MRI) system (Note abstract) comprising: 
a magnetics system configured to produce magnetic fields for performing MRI, the magnetics system including an RF coil for transmitting and/or receiving RF pulses; (Note par. 20) and 
at least one controller (Note 25, par. 14) configured to operate one or more components of the MRI system to perform: generating a radio frequency (RF) pulse in accordance with a pulse sequence; (Note at least par. 21)
pre-emphasizing the RF pulse based on a characteristic of the RF coil to obtain a pre-emphasized RF pulse; (Note par. 31) and 
transmitting the pre-emphasized RF pulse using the RF coil. (Note par. 70, implied by That is, the magnetic resonance imaging apparatus 20 as described above compensates the RF control waveform for each point based on the RF output waveform actually output from the RF amplifier 29A, and executes an imaging scan using the compensated RF control waveform.)

Regarding claim 17, Toshiba teach wherein pre-emphasizing the RF pulse comprises pre-emphasizing the RF pulse in a time domain. (Note Fig. 3)




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Toshiba (JP 2011011050) cited by applicant in view of Rosen et al. (US 20170003363).
	Toshiba teach the instant invention:
Regarding claim 11,19 Toshiba does not teach wherein the magnetics system includes at least one B.sub.0 magnet to generate a B.sub.0 magnetic field having a strength less than 0.2 T.
Rosen et al. teach not teach wherein the magnetics system includes at least one B.sub.0 magnet to generate a B.sub.0 magnetic field having a strength less than 0.2 T. (Note par. 27)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Toshiba to include the teaching of  Rosen et al. because it would provide a relatively low cost, high availability alternative to high-field MRI. (Note Rosen et al.  par. 27)


Regarding claims 12 and 20,  Toshiba does not teach wherein the magnetics system includes at least one B.sub.0 magnet to generate a B.sub.0 magnetic field having a strength in a range from 25 μT to 0.1 T.
Rosen et al. teach the magnetics system includes at least one B.sub.0 magnet to generate a B.sub.0 magnetic field having a strength in a range from 25 μT to 0.1 T. . (Note par. 27)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Toshiba to include the teaching of Rosen et al. because it would provide a relatively low cost, high availability alternative to high-field MRI. (Note Rosen et al.  par. 27)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858